HOFFMAN, Judge,
dissenting.
I respectfully dissent.
Testimony by the police officer witness that he was on a surveillance to explain his presence is certainly admissible. The prosecutor's stated reason for eliciting such testimony was to explain why the police were present at certain locations. The appellant in his brief concedes such point-"Appellant cannot deny that the surveillance testimony was, to some extent at least, relevant."
However, I can agree that testimony beyond that point which would elicit facts that the police suspected appellant of crimes not connected with or charged should not be admitted. In the case-in-chief the officers were permitted to go beyond the permissible limits. This error has not been preserved. An objection was made to any testimony concerning surveillance which the court properly overruled for the reason hereinabove set out. If appellant wished to preserve error regarding additional questions which went beyond the testimony of a surveillance, an objection should have been made at trial to the specific questions. Thus, the court could properly limit the testimony at trial. In this case the appellant failed to object and thus waived any error as to its admissibility.
The record does not show that the State deliberately presented the surveillance testimony in order to bolster a weak case. There was more than sufficient evidence presented that demonstrated appellant's guilt beyond a reasonable doubt.
An "evidentiary harpoon" is not an element in this case. The prosecutor properly placed in evidence testimony that the trial judge ruled to be admissible. Such can never be an "evidentiary harpoon."
I would affirm the trial court.